Order entered August 10, 2018




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00738-CV

                  IN THE INTEREST OF S.V., S.V., AND S.V., CHILDREN

                       On Appeal from the 469th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 469-56356-2016

                                              ORDER
       Before the Court is the parties’ August 8, 2018 joint motion for corrected order. In their
motion, the parties state that they do not challenge the trial court’s rulings but seek an amended
decree of divorce correcting several clerical errors. They attach a jointly prepared amended
decree and ask the Court to enter it. Alternatively, they ask that the case be remanded for entry
of the amended decree by the trial court. Appellant also states that she “withdraws her appeal to
the extent [she] challenges the trial court’s rulings.”
       We construe the parties’ motion as an agreement to abate the appeal and permit
proceedings in the trial court to effectuate their agreement. See TEX. R. APP. P. 42.1(a)(2)(C).
We GRANT the motion. We REMAND this case to the trial court to allow the trial court to
sign the parties’ Amended Final Divorce Decree.
       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Piper
McGraw, Presiding Judge of the 469th Judicial District Court, and all parties.
       We ABATE this appeal. The appeal will be reinstated in thirty days or when appellant
files a motion to dismiss the appeal, whichever occurs sooner.
                                                          /s/   CAROLYN WRIGHT
                                                                CHIEF JUSTICE